Citation Nr: 1146688	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-33 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection of a low back disability.  

2.  Entitlement to service connection for disability manifested by upper and middle back pain with back spasms.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction over the claims file was later transferred to the Louisville, Kentucky RO.  

The  issue of entitlement to an evaluation in excess of 30 percent for service-connected irritable bowel syndrome (claimed as pelvic pain with bladder and urinary tract infections and uterine fibroid), with gastroesophageal reflux disease (claimed as gastritis/acid reflux) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection of a low back disability and entitlement to service connection for disability manifested by upper and middle back pain with back spasms are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection of a low back disability was denied in a December 1997 Board decision, which she did not appeal.

2.  Evidence received since the December 1997 Board decision is new and material and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The December 1997 Board decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Since the December 1997 Board decision, new and material evidence to reopen the claim for service connection for a low back disability has been received.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claim for service connection of a low back disability was denied in December 1997 on the grounds that the evidence did not substantiate that she then had a currently diagnosed disability of the low back.  The Veteran did not appeal this decision and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the December 1997 Board decision the evidence of record consisted of the Veteran's service treatment records, her claim and a December 1994 VA examination report.  The examination report contained a diagnosis of "[h]istory of lumbar pain, no pathology found."  The Board denied the claim on the grounds stated above.

New and material evidence has been received.  In particular, the Board notes that the record discloses a diagnosis of a low back muscle strain.  See June 2009 VA examination report.  As noted above, new and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra. Accordingly, as this evidence documents a current diagnosis of a low back disability, the claim is reopened as this is new and material evidence.  The underlying claim is addressed below in the remand section. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and the claim is reopened; to this extent only is the appeal granted.


REMAND

The Veteran was provided VA gynecological and spine examinations in June 2009.  The report of the spine examination discloses normal X-rays of the spine in the lumbar, thoracic and cervical segments.  It also shows that the Veteran was assessed as having an upper and lower back muscle strain.  No opinion was expressed regarding whether the likelihood of a relationship between the upper and lower back strain and military service.

With respect to "conditions" of the upper, middle and lower back, the VA gynecological examiner remarked that they were related to the Veteran's "military service."  In particular, the examiner explained that a review of the record and medical literature indicated that "abdominal pain associated with irritable bowel syndrome is present in a majority of people with the condition, is predominantly lower left quadrant and is variable and can include back and chest pain."  

In July 2009 the RO obtained an opinion from the VA examiner that conducted the June 2009 VA spine examination.  The examiner remarked that after a review of the record that the Veteran's current cervical, thoracic and lumbar back pain was less likely than not caused by a result of any injury in service.  In this regard, the examiner explained that although there was mention of low back pain after a motor vehicle accident, it appeared to have resolved as best as the examiner could decipher. 

Following this examination, the Veteran was granted service connection for gastroesophageal reflux disease (GERD) with a 10 percent evaluation in an October 2009 rating decision.  In a December 2009 rating decision, the RO granted service connection for irritable bowel syndrome (IBS) (claimed as pelvic pain with bladder and urinary tract infections and uterine fibroid) with a 30 percent evaluation.  The evaluation of GERD was then included with the evaluation of IBS.  See 38 C.F.R. § 4.114.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

As noted, with respect to "conditions" of the upper, middle and lower back, the June 2009 VA gynecological examiner remarked that they were related to the Veteran's "military service."  While the Board believes that the examiner may have merely intended to suggest that the Veteran's IBS is manifested by back pain, rather than that any specific underlying back disability developed secondary to IBS, the Board finds that the vague language in the report renders the examination inadequate with respect to the Veteran's claims for back disabilities.  

The Board has considered the adequacy of the VA spine examination also conducted in June 2009, as well as the addendum opinion obtained shortly thereafter.  As noted, the examiner remarked that after a review of the record that the Veteran's current cervical, thoracic and lumbar back pain was less likely than not caused by a result of any injury in service.  In this regard, the examiner explained that although there was mention of low back pain after a motor vehicle accident (which the Board notes occurred several years after separation), the examiner concluded that it had apparently resolved.  Although this examiner did provide rationale for his opinion, the Board is concerned that the VA examiner made no reference to the fact that complaints of low back pain were noted on several occasions while the Veteran was on active duty, which calls into question whether the VA examiner's review of the record was complete.  Notably, the Veteran has also complained of continuing symptomatology and the examiner did not address her lay assertions.  Accordingly, the Board must conclude that this examination is inadequate.  38 C.F.R. § 4.2.  

Finally, as discussed, the findings of the VA gynecological examiner raise the potential issue of entitlement to service connection for upper, middle and low back disability as secondary to her service-connected GERD/IBS.  A review of the development of the issues on appeal shows that when the Veteran filed her claims for service connection an upper, middle and low back disability, service connection was not in effect for any disabilities at the time.  Accordingly, the pre-adjudicative notice as to the VA's duties under 38 C.F.R. § 3.159 (2011) addressed the matter of service connection as directly related to active duty.  Similarly, the rating actions also only dealt with service connection on a direct basis.  Therefore, the Board finds that the Veteran must be provided notice on how to substantiate a claim for service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that notifies her of the information and evidence not of record that is necessary to substantiate her claims for service-connection of disability of the upper, middle and low back on a secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that she is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on her behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of her claimed disabilities of the upper, middle and low back.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

As to any current upper, middle, or lower back disabilities identified on examination or in the record, the examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that such disability had its onset in service or is otherwise related to service, to include any complaints noted in her service treatment records?

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that such disability was caused by the Veteran's service-connected GERD/IBS?

If it is determined any disability of the upper, middle or low back was not caused by her service-connected GERD/IBS, the examiner should opine whether it is at least as likely as not that any disability of the upper, middle or low back has been aggravated (that is, permanently worsened) by service-connected GERD/IBS beyond natural progression.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  Readjudicate the issues on the basis of all pertinent evidence of record and all governing law and regulations, including 38 C.F.R. § 3.310.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case, which should contain notice of all relevant actions taken on the claims for benefits, and set forth all pertinent evidence and governing law and regulations, including but not limited to 38 C.F.R. § 3.310.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


